Name: 91/485/EEC: Commission Decision of 5 September 1991 suspending the buying in of butter in certain Member States (Only the German, English, French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe
 Date Published: 1991-09-14

 Avis juridique important|31991D048591/485/EEC: Commission Decision of 5 September 1991 suspending the buying in of butter in certain Member States (Only the German, English, French and Dutch texts are authentic) Official Journal L 257 , 14/09/1991 P. 0047 - 0047COMMISSION DECISION of 5 September 1991 suspending the buying in of butter in certain Member States (Only the German, English, French and Dutch texts are authentic) (91/485/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1630/91 (2), and in particular the first subparagraph of Article 7a (1) and Article 7a (3) thereof, Whereas Council Regulation (EEC) No 777/87 (3), as last amended by Regulation (EEC) No 1634/91 (4), sets out the circumstances under which the buying in of butter and skimmed-milk powder may be suspended and subsequently resumed and, where suspension takes place, the alternative measures that may be taken; Whereas Commission Regulation (EEC) No 1547/87 (5), as last amended by Regulation (EEC) No 2011/91 (6), lays down the criteria on the basis of which the buying-in of butter by invitation to tender is to be opened and suspended in a Member State or, as regards the United Kingdom and the Federal Republic of Germany, in a region; Whereas Commission Decision 91/369/EEC (7) suspends buying in in Belgium, France and Northern Ireland; whereas information on market prices shows that the condition laid down in Article 1 (3) of Regulation (EEC) No 1547/87 is currently met in Belgium, France, Northern Ireland and the Federal Republic of Germany, with the exception of the territory of the former German Democratic Republic; whereas the list of Member States where that suspension applies must be adapted accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS DECISION: Article 1 The buying in of butter by invitation to tender as provided for in Article 1 (3) of Regulation (EEC) No 777/87 is hereby suspended in Belgium, France, Northern Ireland and the Federal Republic of Germany, with the exception of the territory of the former German Democratic Republic. Article 2 Decision 91/369/EEC is hereby repealed. Article 3 This Decision is addressed to the Kingdom of Belgium, the Federal Republic of Germany, the French Republic and the United Kingdom. Done at Brussels, 5 September 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 150, 15. 6. 1991, p. 19. (3) OJ No L 78, 20. 3. 1987, p. 10. (4) OJ No L 150, 15. 6. 1991, p. 26. (5) OJ No L 144, 4. 6. 1987, p. 12. (6) OJ No L 185, 11. 7. 1991, p. 5. (7) OJ No L 200, 23. 7. 1991, p. 21.